Citation Nr: 0322908	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jay Som, Law Clerk



INTRODUCTION

The veteran served in active duty from 1966 to 1969.  This 
matter comes before the Board of Veterans appeals (Board) on 
appeal from a denial of service connection for PTSD. 

The veteran has raised the issue of entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD).  This claim has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action. 


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran provide the date upon which he 
began receiving benefits from the Social 
Security Administration (SSA).  After 
obtaining any necessary authorizations, 
an attempt should be made to obtain the 
SSA's records and to associate them with 
the claims file.

2. After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the Veterans Center in 
Morgantown, West Virginia.

3.  After completion of # 1 and above, please 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a PTSD examination to determine the 
nature and extent of any diagnosed acquired 
psychiatric condition to include PTSD.  The 
examiner should be informed that the 
veteran's participation in combat is 
conceded.  The examiner's report must contain 
an opinion as to whether it is as likely as 
not that the veteran has PTSD.  If, and only 
if, the veteran is determined to have PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not that 
the veteran's PTSD is related to his 
participation in combat.  Send the claims 
folder to the examiner for review.  In the 
examination report, the examiner should 
indicate that he or she has reviewed the 
veteran's claims folder.  

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
  








